

Exhibit 10.08
EXHIBIT A
TO NOTICE OF GRANT OF STOCK OPTION
UNDER THE EBAY INC. 2008 EQUITY INCENTIVE AWARD PLAN

STOCK OPTION AGREEMENT
(NON-QUALIFIED STOCK OPTION)


Pursuant to the Notice of Grant of Stock Options (the “Grant Notice”) to which
this Non‑Qualified Stock Option Agreement (this “Agreement”) is attached, eBay
Inc., a Delaware corporation (the “Company”), has granted to the Participant an
option under the Company’s 2008 Equity Incentive Award Plan (the “Plan”) to
purchase the number of shares of Stock indicated in the Grant Notice.
Capitalized terms not specifically defined herein shall have the meanings
specified in the Plan and the Grant Notice, as applicable. The Option is subject
to the terms and conditions of the Plan, which are incorporated herein by
reference. In the event of any inconsistency between the Plan and this
Agreement, the terms of the Plan shall control.
GRANT OF OPTION
1.1    Grant of Option. Effective as of the Grant Date set forth in the Grant
Notice (the “Grant Date”), the Company grants to the Participant the Option to
purchase any part or all of an aggregate of the number of shares of Stock set
forth in the Grant Notice, upon the terms and conditions set forth in the Plan,
this Agreement and the Grant Notice (including all exhibits thereto).
1.2    Exercise Price. The Exercise Price of the shares of Stock subject to the
Option shall be as set forth in the Grant Notice; provided, however, that the
price per share of the shares of Stock subject to the Option shall not be less
than 100% of the Fair Market Value of a share of Stock on the Grant Date.
PERIOD OF EXERCISABILITY
2.1    Commencement of Exercisability. Subject to Sections 2.2, 2.3, 4.13 and
4.15 of this Agreement, the Option shall become vested and exercisable in such
amounts and at such times as are set forth in the Grant Notice.
2.2    Effect of Termination of Service on Exercisability.
(a)    No portion of the Option which has not become vested and exercisable as
of the date of the Participant’s Termination of Service shall thereafter become
vested and exercisable, as further described in Section 4.5(k) below.
(b)    In the event of the Participant's Termination of Service for any reason
except the Participant's death, Disability or for Cause, the portion of the
Option which has become vested and exercisable as of the date of the
Participant's Termination of Service may be exercised by the Participant for a
period of three (3) months as measured from the date of Termination of Service,
as further described in Section 4.5(k) below.
(c)    In the event of the Participant's Termination of Service because of death
or Disability (or in the event the Participant dies within three (3) months
after Termination of Service other than for Cause or because of Disability), the
portion of the Option which has become vested and exercisable as of the date of
the Participant's Termination of Service may be exercised by the Participant (or
by the

1

--------------------------------------------------------------------------------



Participant's personal representative or by any person empowered to do so under
the deceased Participant’s will or under the then applicable laws of descent and
distribution, in the case of the Participant's death) for a period of one (1)
year as measured from the date of Termination of Service. 
(d)    In the event of the Participant's Termination of Service for Cause or for
a reason that is comparable to Cause under local law as determined by the
Committee at its sole discretion, this Option will expire on the date of the
Participant's Termination of Service, as further described in Section 4.5(k)
below, and no portion of the Option may be exercised thereafter.  For purposes
of this provision, "Cause" shall mean any of the following: the commission of an
act of theft, embezzlement, fraud, dishonesty, material violation of corporate
policy, or a breach of fiduciary duty to the Company or a Subsidiary. The
Company shall have the sole discretion to determine whether any Participant has
been terminated for Cause, and its decision shall be final and binding.
(e)    Notwithstanding the above provisions, no portion of the Option may be
exercised by anyone after the expiration of the Option described in Section
2.3(a) below.
2.3    Expiration of Option. The Option may not be exercised to any extent by
anyone after the first to occur of the following events:
(a)    The expiration of seven (7) years from the Grant Date;
(b)    The expiration of three (3) months from the date of the Participant’s
Termination of Service, unless such termination occurs by reason of the
Participant’s death or Disability or for Cause;
(c)    The expiration of one (1) year from the date of the Participant’s
Termination of Service by reason of the Participant’s death or Disability; or
(d)    The date of the Participant’s Termination of Service for Cause.
EXERCISE OF OPTION
3.1    Person Eligible to Exercise. During the Participant’s lifetime, only the
Participant may exercise the Option or any portion thereof. After the death of
the Participant, any exercisable portion of the Option may, prior to the time
when the Option becomes unexercisable under Section 2.3 above, be exercised by
the Participant’s personal representative or by any person empowered to do so
under the deceased Participant’s will or under the then applicable laws of
descent and distribution.
3.2    Manner of Exercise. The Option, or any exercisable portion thereof, may
be exercised solely by delivery to the Secretary of the Company (or any third
party administrator or other person or entity designated by the Company) of all
of the following:
(a)    An exercise notice in a form specified by the Company, stating that the
Option or portion thereof is thereby exercised, such notice complying with all
applicable rules established by the Company;
(b)    The receipt by the Company of full payment of the Exercise Price for the
shares of Stock with respect to which the Option or portion thereof is
exercised, which may be in one or more of the

2

--------------------------------------------------------------------------------



forms of consideration permitted under Section 3.4 below, as well as payment of
any Tax-Related Items as defined in Section 4.4 below;
(c)    Any other written representations as may be required in the Company’s
reasonable discretion to evidence compliance with the Securities Act or any
other applicable law, rule, or regulation.
Notwithstanding any of the foregoing, the Company shall have the right to
specify all conditions of the manner of exercise, which conditions may vary by
country and which may be subject to change from time to time.
3.3    Method of Payment. Payment of the Exercise Price may be by any of the
following, or a combination thereof:
(a)    Cash (or cash equivalent acceptable to the Committee); or
(b)    Delivery of a notice that the Participant has placed a market sell order
with a broker with respect to shares of Stock then issuable upon exercise of the
Option, and that the broker has been directed to pay a sufficient portion of the
net proceeds of the sale to the Company in satisfaction of the aggregate payment
required; provided, that payment of such proceeds is then made to the Company
upon settlement of such sale (a “cashless exercise” or “same day sale”); or
(c)    With the consent of the Committee, shares of Stock (including shares of
Stock issuable pursuant to the exercise of the Option) having a Fair Market
Value on the date of delivery equal to the aggregate payment required.
The Company reserves the right to restrict the available methods of payment to
the extent it determines in its sole discretion that such restriction is
required to comply with local law or desirable for the administration of the
Plan, or to otherwise modify the available methods of payment to the extent
permitted under the terms of the Plan.
3.4    Conditions to Issuance of Stock Certificates. The shares of Stock
deliverable upon the exercise of the Option, or any portion thereof, may be
either previously authorized but unissued shares of Stock or issued shares of
Stock which have then been reacquired by the Company. Such shares of Stock shall
be fully paid and nonassessable. The Company shall not be required to issue or
deliver any shares of Stock purchased upon the exercise of the Option or portion
thereof prior to fulfillment of all of the following conditions:
(a)    The admission of such shares of Stock to listing on all stock exchanges
on which such Stock is then listed;
(b)    The completion of any registration or other qualification of such shares
of Stock under any local, state, federal or foreign law or under rulings or
regulations of the U.S. Securities and Exchange Commission or of any other
governmental regulatory body, which the Company shall, in its absolute
discretion, deem necessary or advisable;
(c)    The obtaining of any approval or other clearance from any local, state,
federal or foreign governmental agency which the Company shall, in its absolute
discretion, determine to be necessary

3

--------------------------------------------------------------------------------



or advisable;
(d)    The receipt by the Company of full payment of the Exercise Price for such
shares of Stock and full payment of any Tax-Related Items; and
(e)    The lapse of such reasonable period of time following the exercise of the
Option as the Company may from time to time establish for reasons of
administrative convenience.
3.5    Rights as Stockholder. The holder of the Option shall not be, nor have
any of the rights or privileges of, a stockholder of the Company in respect of
any shares of Stock purchasable upon the exercise of any part of the Option
unless and until such shares of Stock shall have been issued by the Company to
such holder (as evidenced by the appropriate entry on the books of the Company
or of a duly authorized transfer agent of the Company). No adjustment will be
made for a dividend or other right for which the record date is prior to the
date the shares of Stock are issued, except as provided in Section 12.1 of the
Plan.
OTHER PROVISIONS
4.1    Administration. The Committee or its delegates shall have the power to
interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret, amend or revoke any such rules. All actions taken
and all interpretations and determinations made in good faith by the Committee
or its delegates shall be final and binding upon the Participant, the Company
and all other interested persons. No member of the Committee or the Board (or
their delegates) shall be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan, this Agreement or
the Option.
4.2    Option Not Transferable. Unless otherwise permitted by the Committee in
accordance with Section 10.4 of the Plan, this Option may not be sold, pledged,
assigned or transferred in any manner other than by will or the laws of descent
and distribution.
4.3    Adjustments. The Participant acknowledges that the Option is subject to
modification and termination in certain events as provided in this Agreement and
the Plan.
4.4    Responsibility for Taxes. Regardless of any action the Company or the
Participant’s employer (the “Employer”) takes with respect to any or all income
tax, social insurance, payroll tax, payment on account or other tax‑related
items related to the Participant’s participation in the Plan and legally
applicable to the Participant (“Tax-Related Items”), the Participant
acknowledges that the ultimate liability for all Tax-Related Items is and
remains the Participant’s responsibility and may exceed the amount actually
withheld by the Company or the Employer. The Participant further acknowledges
that the Company and/or the Employer (a) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Option, including, but not limited to, the grant, vesting or exercise of
the Option, the subsequent sale of shares of Stock acquired pursuant to such
exercise and the receipt of any dividends; and (b) do not commit to and are
under no obligation to structure the terms of the grant or any aspect of the
Option to reduce or eliminate the Participant’s liability for Tax-Related Items
or achieve any particular tax result. Further, if the Participant has become
subject to tax in more than one jurisdiction between the Grant Date and the date
of any relevant taxable or tax withholding event, as applicable, the Participant
acknowledges that the Company and/or the Employer (or former employer, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.

4

--------------------------------------------------------------------------------



Prior to the relevant taxable or tax withholding event, as applicable, the
Participant will pay or make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items. In this regard, the
Participant authorizes the Company and/or the Employer, or their respective
agents, at their discretion, to satisfy the obligations with regard to all
Tax-Related Items by one or a combination of the following: (i) withholding from
the Participant’s wages or other cash compensation paid to the Participant by
the Company and/or the Employer; (ii) withholding from proceeds of the sale of
shares of Stock acquired upon exercise of the Option either through a voluntary
sale or through a mandatory sale arranged by the Company (on the Participant’s
behalf pursuant to this authorization); or (iii) withholding in shares of Stock
to be issued at exercise of the Option.
To avoid any negative accounting treatment, the Company may withhold or account
for Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates. If the obligation for Tax-Related
Items is satisfied by withholding in shares of Stock, for tax purposes the
Participant will be deemed to have been issued the full number of shares of
Stock subject to the exercised portion of the Option, notwithstanding that a
number of the shares of Stock are held back solely for the purpose of paying the
Tax-Related Items.
Finally, the Participant shall pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of the Participant’s participation in the Plan that
cannot be satisfied by the means previously described. The Company may refuse to
honor the exercise and refuse to issue or deliver the shares of Stock or the
proceeds of the sale of shares of Stock if the Participant fails to comply with
the Participant’s obligations in connection with the Tax-Related Items.
4.5    Nature of Grant. In accepting the Option, the Participant acknowledges,
understands and agrees that:
(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature, and may be amended, suspended or terminated by the Company at any
time;
(b)    the grant of the Option is voluntary and occasional and does not create
any contractual or other right to receive future grants of options, or benefits
in lieu of options, even if options have been granted repeatedly in the past;
(c)    all decisions with respect to future option grants, if any, will be at
the sole discretion of the Company;
(d)    the Participant is voluntarily participating in the Plan;
(e)    the Participant’s participation in the Plan shall not create a right to
further employment with the Employer and shall not interfere with the ability of
the Employer to terminate the Participant’s employment or service relationship
(if any) at any time;
(f)    the Option and any shares of Stock subject to the Option are not intended
to replace any pension rights;
(g)    the future value of the shares of Stock subject to the Option is unknown
and cannot

5

--------------------------------------------------------------------------------



be predicted with certainty;
(h)    if the shares of Stock subject to the Option do not increase in value,
the Option will have no value;
(i)    if the Participant exercises the Option and acquires shares of Stock, the
value of such Stock may increase or decrease, even below the Exercise Price;
(j)    no claim or entitlement to compensation or damages shall arise from
forfeiture of the Option resulting from the Participant’s Termination of Service
by the Company or the Employer (for any reason whatsoever and whether or not in
breach of local labor laws) and in consideration of the grant of the Option to
which the Participant is otherwise not entitled, the Participant irrevocably
agrees never to institute any claim against the Company or the Employer, waives
his or her ability, if any, to bring any such claim, and releases the Company
and the Employer from any such claim; if, notwithstanding the foregoing, any
such claim is allowed by a court of competent jurisdiction, then, by
participating in the Plan, the Participant shall be deemed irrevocably to have
agreed not to pursue such claim and agrees to execute any and all documents
necessary to request dismissal or withdrawal of such claims;
(k)    in the event of the Participant’s Termination of Service (whether or not
in breach of local labor laws), the Participant’s right to vest in the Option,
if any, will terminate effective as of the date that the Participant is no
longer actively employed and will not be extended by any notice period mandated
under local law (e.g., active employment would not include a period of “garden
leave” or similar period pursuant to local law); furthermore, in the event of
the Participant’s Termination of Service (whether or not in breach of local
labor laws), the Participant’s right to exercise the Option after Termination of
Service, if any, will be measured by the date that the Participant is no longer
actively employed and will not be extended by any notice period mandated under
local law; the Committee shall have the exclusive discretion to determine when
the Participant is no longer actively employed for purposes of the Option;
(l)    the Option and the benefits under the Plan, if any, will not necessarily
transfer to another company in the case of a merger, take-over or transfer of
liability; and
(m)    if the Participant resides outside the United States of America, he or
she further acknowledges, understands and agrees that:
(i)the Option and any shares of Stock subject to the Option are extraordinary
items that do not constitute compensation of any kind for services of any kind
rendered to the Company or the Employer, and which are outside the scope of the
Participant’s employment or service contract, if any; and
(ii)the Option and any shares of Stock subject to the Option are not part of
normal or expected compensation or salary for any purposes, including, but not
limited to, calculating any severance, resignation, termination, redundancy,
dismissal, end of service payments, bonuses, long-service awards, pension or
retirement or welfare benefits or similar payments and in no event should be
considered as compensation for, or relating in any way to, past services for the
Company, the Employer or any Subsidiary.
4.6    No Advice Regarding Grant. The Company is not providing any tax, legal or
financial

6

--------------------------------------------------------------------------------



advice, nor is the Company making any recommendations regarding the
Participant’s participation in the Plan or the Participant’s acquisition or sale
of the shares of Stock subject to the Option. The Participant is hereby advised
to consult with his or her own personal tax, legal and financial advisors
regarding his or her participation in the Plan before taking any action related
to the Plan.
4.7    Data Privacy. The Participant hereby explicitly and unambiguously
consents to the collection, use and transfer, in electronic or other form, of
the Participant’s personal data as described in this Agreement and any other
Option grant materials by and among, as applicable, the Employer, the Company
and its Subsidiaries for the exclusive purpose of implementing, administering
and managing the Participant’s participation in the Plan.
The Participant understands that the Company and the Employer may hold certain
personal information about the Participant, including, but not limited to, the
Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company, details of all Options
or any other entitlement to shares of stock awarded, canceled, exercised,
vested, unvested or outstanding in the Participant’s favor, for the exclusive
purpose of implementing, administering and managing the Plan (“Data”).
The Participant understands that Data will be transferred to E*Trade or such
other stock plan service provider as may be selected by the Company in the
future, which is assisting the Company with the implementation, administration
and management of the Plan. The Participant understands that the recipients of
Data may be located in the United States or elsewhere, and that the recipient’s
country may have different data privacy laws and protections than the
Participant’s country. The Participant authorizes the Company, E*Trade and any
other possible recipients which may assist the Company (presently or in the
future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer Data, in electronic or other form, for the
purpose of implementing, administering and managing his or her participation in
the Plan. The Participant understands that he or she may request a list with the
names and addresses of any potential recipients of Data by contacting the
Participant’s regional human resources (“MyHR”) representative. The Participant
understands that Data will be held only as long as is necessary to implement,
administer and manage the Participant’s participation in the Plan. The
Participant understands that he or she may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing his or her MyHR representative. The
Participant understands, however, that refusing or withdrawing his or her
consent may affect the Participant’s ability to participate in the Plan. For
more information on the consequences of the Participant’s refusal to consent or
withdrawal of consent, the Participant understands that he or she may contact
his or her MyHR representative.
4.8    Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company at the address given beneath the signature of the Company’s authorized
officer on the Grant Notice, and any notice to be given to the Participant shall
be addressed to the Participant at the address given beneath the Participant’s
signature on the Grant Notice. By a notice given pursuant to this Section 4.7,
either party may hereafter designate a different address for notices to be given
to that party. Any notice shall be deemed sent by certified mail (return receipt
requested) and deposited (with postage prepaid) in a post office or branch post
office regularly maintained by the United States Postal Service (or by an
equivalent method with an internationally recognized delivery service).

7

--------------------------------------------------------------------------------



4.9    Titles. Section titles are provided herein for convenience only and are
not to serve as a basis for interpretation or construction of this Agreement.
4.10    Governing Law; Choice of Venue. The laws of the State of Delaware shall
govern the interpretation, validity, administration, enforcement and performance
of the terms of this Agreement regardless of the law that might be applied under
such state’s conflict of laws rules.
For purposes of litigating any dispute that arises directly or indirectly from
the relationship of the parties evidenced by this grant or the Agreement, the
parties hereby submit to and consent to the exclusive jurisdiction of the State
of California and agree that such litigation shall be conducted only in the
courts of Santa Clara, California, or the federal courts for the United States
for the Northern District of California, and no other courts, where this grant
is made and/or to be performed.
4.11    Conformity to U.S. Securities Laws. The Participant acknowledges that
the Plan and this Agreement are intended to conform to the extent necessary with
all provisions of the Securities Act and the Exchange Act and any and all
regulations and rules promulgated by the U.S. Securities and Exchange Commission
thereunder, and state securities laws and regulations. Notwithstanding anything
herein to the contrary, the Plan shall be administered, and the Option is
granted and may be exercised, only in such a manner as to conform to such laws,
rules and regulations. To the extent permitted by applicable law, the Plan and
this Agreement shall be deemed amended to the extent necessary to conform to
such laws, rules and regulations.
4.12    Option Subject to Clawback. The Option and any cash payment or shares of
Stock delivered pursuant to the Option are subject to forfeiture, recovery by
the Company or other action pursuant to any clawback or recoupment policy which
the Company may adopt from time to time, including without limitation any such
policy which the Company may be required to adopt under the Dodd-Frank Wall
Street Reform and Consumer Protection Act and implementing rules and regulations
thereunder, or as otherwise required by law.
4.13    Amendments, Suspension and Termination. To the extent permitted by the
Plan, this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Committee or the
Board, provided, that, except as may otherwise be provided by the Plan, no
amendment, modification, suspension or termination of this Agreement shall
adversely effect the Option in any material way without the prior written
consent of the Participant.
4.14    Successors and Assigns. The Company may assign any of its rights under
this Agreement to single or multiple assignees, and this Agreement shall inure
to the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth in Section 4.1 above, this Agreement shall be
binding upon the Participant and his or her heirs, executors, administrators,
successors and assigns.
4.15    Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if the Participant is subject to
Section 16 of the Exchange Act, the Plan, the Option and this Agreement shall be
subject to any additional limitations set forth in any applicable exemptive rule
under Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of
the Exchange Act) that are requirements for the application of such exemptive
rule. To the extent permitted by applicable law, this Agreement shall be deemed
amended to the extent necessary to conform to such applicable exemptive rule.

8

--------------------------------------------------------------------------------



4.16    Electronic Delivery and Participation. The Company may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means. The Participant hereby consents
to receive such documents by electronic delivery and agrees to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or a third party designated by the Company.
4.17    Language. If the Participant has received this Agreement or any other
document related to the Option and/or the Plan translated into a language other
than English and if the meaning of the translated version is different than the
English version, the English version will control.
4.18    Severability. The provisions of this Agreement are severable and if any
one or more provisions are determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
4.19    Exhibit B. The Option shall be subject to any special provisions set
forth in Exhibit B for the Participant’s country, if any. If the Participant
relocates to one of the countries included in Exhibit B during the life of the
Option or while holding shares of Stock acquired upon exercise of the Option,
the special provisions for such country shall apply to the Participant, to the
extent the Company determines that the application of such provisions is
necessary or advisable in order to comply with local law or facilitate the
administration of the Plan. Exhibit B constitutes part of this Agreement.
4.20    Imposition of Other Requirements. The Company reserves the right to
impose other requirements on the Option and the shares of Stock acquired upon
exercise of the Option, to the extent the Company determines it is necessary or
advisable in order to comply with local laws or facilitate the administration of
the Plan, and to require the Participant to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.
4.21    Entire Agreement. The Plan, the Grant Notice and this Agreement
(including all Exhibits thereto) constitute the entire agreement of the parties
and supersede in their entirety all prior undertakings and agreements of the
Company and the Participant with respect to the subject matter hereof.
4.22    Section 409A. Notwithstanding any other provision of the Plan, this
Agreement or the Grant Notice, and to the extent the Participant is or becomes
subject to U.S. federal income taxation, the Plan, this Agreement and the Grant
Notice shall be interpreted in accordance with, and incorporate the terms and
conditions required by, Section 409A of the U.S. Internal Revenue Code of 1986,
as amended (together with any Department of Treasury regulations and other
interpretive guidance issued thereunder, including without limitation any such
regulations or other guidance that may be issued after the date hereof, “Section
409A”) in order for the Option to be exempt from Section 409A. The Committee
may, in its discretion, adopt such amendments to the Plan, this Agreement or the
Grant Notice or adopt other policies and procedures (including amendments,
policies and procedures with retroactive effect), or take any other actions, as
the Committee determines are necessary or appropriate to comply with the
exemption requirements under Section 409A.

9